I concur in the syllabus but dissent from the judgment on the ground that the defendants, having invoked the powers created by Section 8623-65, General Code, to bring about a sale of the corporate property, are, under authority of New York CentralRd. Co. v. City of Bucyrus, 126 Ohio St. 558, 186 N.E. 450, now estopped to question the constitutionality of that part of Section 8623-72, General Code, which creates a conclusive presumption in favor of minority shareholders. I am also of the opinion that res judicata is not a valid defense.